Citation Nr: 0817667	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
the question of timeliness of the substantive appeal.

2.  Entitlement to service connection for heart problems, to 
include the question of timeliness of the substantive appeal.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 2, 2003.

4.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from January 2, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty service from September 1965 
to September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The June 2002 rating 
decision granted service connection and assigned an initial 
10 percent rating for PTSD, effective May 14, 2001; and 
denied service connection for bilateral hearing loss.  The 
veteran filed a timely appeal of the June 2002 decision, 
including with the initial assigned rating for his service-
connected psychiatric disability.  The RO has since granted 
service connection for bilateral hearing loss, and so that 
issue is no longer before the Board for appellate 
consideration.  See generally Grantham v. Brown, 114 F.3d 
1156 (1997).

Thereafter, in its August 2002 decision, the RO increased to 
30 percent the initial rating for PTSD, and assigned an 
earlier effective date for the grant of service connection 
for this disability of April 27, 2001.  In January 2003, the 
veteran provided testimony during a hearing before RO 
personnel, and a transcript of the proceeding is of record.  
In October 2003, the RO granted a 70 percent rating for PTSD, 
effective January 2, 2003.

Since the veteran's claims for increase each involve requests 
for a higher initial rating following the grant of service 
connection, the claims must be adjudicated in accordance with 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a 'staged' rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  Moreover, while the RO has 
increased the rating for PTSD in two instances during the 
pendency of the appeal, the veteran has continued his appeal, 
requesting even higher ratings.  See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).

In September 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board.  A transcript of that proceeding has been 
associated with the claims file.

This case was previously before the Board in November 2005, 
when it was remanded for, among other purposes, additional 
development of the evidence.  The Board now notes that the 
all development and directives indicated in the November 2005 
remand have been reasonably accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that the veteran submitted new evidence to 
the Board in March 2008, in the form of a lay statement 
containing observations of the veteran's observable 
psychiatric distress and symptomatology from the veteran's 
spouse.  The Board notes that this evidence is potentially 
relevant to the issues on appeal involving the veteran's PTSD 
ratings, and the veteran did not specify whether or not he 
intended to waive RO review of this evidence.  However, in 
light of the fact that this Board decision provides a grant 
of the full benefit sought on appeal with regard to those 
issues, remand of this case for RO consideration of the 
evidence is not necessary.  See 38 C.F.R. § 20.1304 (2007).

Finally, the Board also notes that the veteran presented 
testimony at his September 2005 Board hearing regarding his 
claims of entitlement to service connection for asthma and 
for a heart disability.  As discussed below, the Board must 
dismiss these claims at this time for lack of jurisdiction.  
However, the veteran has continued to present contentions 
regarding entitlement to service connection for asthma and 
for a heart disability following the RO's denial of those 
claims, and these contentions may constitute a new petition 
to reopen those claims at the RO level.  This matter is 
hereby referred to the RO for any appropriate action, which 
may include obtaining clarification from the veteran or his 
representative regarding any intent to reopen claims of 
entitlement to service connection for asthma and for a heart 
disability.


FINDINGS OF FACT

1.  No Substantive Appeal or similar document was filed 
within 60 days of the issuance of the April 2005 Statement of 
the Case or within the remainder of the one-year period 
following the notification of the denial of service 
connection for asthma in June 2004.

2.  No Substantive Appeal or similar document was filed 
within 60 days of the issuance of the April 2005 Statement of 
the Case or within the remainder of the one-year period 
following the notification of the denial of service 
connection for a heart problem in June 2004.

3.   During the period prior to January 2, 2003, the 
veteran's PTSD was manifested by symptoms most reasonably 
characterized as producing total occupational and social 
impairment.

4.  During the period from January 2, 2003, the veteran's 
PTSD has been manifested by symptoms most reasonably 
characterized as producing total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely Substantive Appeal 
with the RO's denial of service connection for asthma, 
therefore, the Board has no jurisdiction over this matter, 
and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

2.  The veteran did not submit a timely Substantive Appeal 
with the RO's denial of service connection for a heart 
problem, therefore, the Board has no jurisdiction over this 
matter, and the appeal must be dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

3.  The criteria for an evaluation of 100 percent for PTSD 
have been met for the period prior to January 2, 2003.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).

4.  The criteria for an evaluation of 100 percent for PTSD 
have been met for the period from January 2, 2003.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

In light of the fully favorable decision as it relates to the 
issues of increased rating for the veteran's service-
connected PTSD, any VCAA compliance error by VA is harmless.

The Board lacks jurisdiction over that the issues of 
entitlement to service connection for asthma and for a heart 
problem.  These matters are addressed in this decision only 
to the extent that the appeals are dismissed for lack of 
jurisdiction.  Thus, no discussion of the VCAA is appropriate 
with regard to those issues.

II. Dismissals

Whether the veteran submitted a timely Substantive Appeals 
for the RO's denials of service connection for asthma and for 
a heart problem

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision denying service connection for asthma and for 
a heart problem in June 2004.  In December 2004, the 
veteran's timely NOD was received by the RO and, in April 
2005, the RO issued an SOC, along with a letter explaining 
his appellate rights and responsibilities.  However, the 
veteran did not file a correspondence containing the 
necessary information for a Substantive Appeal with regard to 
the claims of service connection for asthma and for a heart 
problem.

The absence of a timely VA Form 9 was discussed and 
acknowledged at the veteran's September 2005 Board hearing, 
and was again addressed by the AMC in an August 2007 decision 
closing the claims; the veteran has not provided any argument 
or evidence suggesting good cause for the absence of a timely 
VA Form 9.  See 38 C.F.R. §§ 3.109(b), 20.303.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the April 2005 SOC or within the remainder of 
the one-year period following the June 2004 date of 
notification of the determinations being appealed.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claims, and the appeals are dismissed as to the 
issues of service connection for asthma and for a heart 
problem.

III. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the 'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in September 1967.  Service connection for PTSD was 
granted in June 2002, with an initial assigned evaluation of 
10 percent, effective May 12, 2001.  In August 2002, the RO 
revised the veteran's initial rating for PTSD to 30 percent, 
and revised the effective date to April 27, 2001.  In October 
2003, the RO increased the veteran's PTSD rating to 70 
percent, effective January 2, 2003.  This appeal concerns the 
veteran's claim of entitlement to a higher disability rating 
for PTSD for both periods, dating back to the April 27, 2001, 
effective date of service connection for his PTSD.

In this case, the Board finds that appropriately resolving 
reasonable doubt in favor of the veteran, the evidence of 
record supports a finding that the veteran's PTSD 
symptomatology most approximately meets the criteria for a 
100 percent rating for the more recent period from January 2, 
2003.  Furthermore, the Board finds that the evidence of 
record from the period prior to January 2, 2003, suggests 
that the veteran's PTSD pathology was of a similar degree of 
severity during that period, and there is no persuasive basis 
for distinguishing the severity of the PTSD between the two 
periods on appeal.  Although the Board acknowledges that the 
evidence is not entirely clear, the Board finds that 
appropriate resolution of reasonable doubt in favor of the 
veteran in this case supports a finding that an assignment of 
a 100 percent disability rating is warranted for both periods 
on appeal.

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Period From January 2, 2003

A January 2, 2003, private psychiatric report from a Dr. C., 
Phd., of the Norwich Vet Center is of particular significance 
in this appeal.  This report provides a competent diagnostic 
impression of "PTSD Chronic severe" with Axis IV diagnostic 
indications of "Limited social life.  Sporadic employment 
history.  Anxiety and panic attacks at work/social events.  
Due to irritability with co-workers and poor concentration 
and generally worsening PTSD symptoms he is filing for Social 
Security Disability."  This report comments about a clinical 
impression that "Prognosis is poor....  He is not able to 
continue work as he is fearful that he may seriously hurt 
himself or others."  The report reflects specific 
symptomatology including substantial sleep disturbance, 
exaggerated startle response, daily intrusive thoughts and 
memories, high irritability, hypervigilance, isolation, and 
avoidance.  The list of symptoms discussed in the report 
further indicates that the veteran experiences "5 to 6 panic 
attacks per week which usually precipitate an asthma attack" 
and, additionally, "Sometimes in reaction to normal daily 
stressors he will have multiple panic attacks in a single 
day."

Also, in January 2003, the veteran's wife submitted a lay 
statement detailing her observations of the veteran's 
increasingly severe PTSD symptoms  The letter describes that 
he "wakes up nightly with severe panic attacks, which 
trigger severe asthma attacks."  The letter describes that 
the veteran often screams and thrashes in his sleep, and that 
his panic attacks induce such severe symptoms as to have 
required emergency room treatment on occasions.

A March 2007 VA psychiatric examination report shows that the 
veteran was again diagnosed with moderate to severe PTSD with 
substantially disabling symptomatology.  The veteran was 
clinically determined to be "experiencing a severe level of 
depression."  It is also commented that the veteran 
"continues to be socially avoidant and unable to sustain 
full-time employment at this point in time.  The veteran is 
extremely limited ... in terms of his daily functioning 
capacities, and ability to engage in most routine tasks of 
daily living."  The examining psychiatric specialist 
concludes that the veteran "has significant emotional, 
social and functional limitations which make him unable to 
sustain employment."

In March 2008, the veteran's wife submitted a new statement 
describing her observations of the veteran's symptoms and 
deterioration.  The letter describes "constant panic 
attacks" and that "he cannot remember the names of family 
members, and frequently he does not know where he is or where 
he is going."

VA outpatient psychiatric treatment records beginning in 
January 2003 from consultations with a Dr. E.R. reveal 
significant fluctuations in the veteran's mental health and 
in the treatment regiment applied to help manage the 
veteran's symptoms.  While the veteran's apparent symptoms 
vary somewhat from report to report, entries such the that 
recorded on April 3, 2006 show that the veteran reported 
"nightmares every night, intrusive thoughts daily, depressed 
mood, passive [suicidal ideation] ... low energy, sleeping 
poorly, feeling emotionally distant from others."  On this 
occasion, the veteran was noted with a "blunted range of 
affect, speech-contricted rate and prosody.  Mood-
depressed."  This pattern of symptoms and functionality 
appears to have often manifested despite the benefit of 
significant medication applied in the treatment of the 
veteran's psychiatric pathology.  Earlier reports, including 
in December 2005, describe panic attacks associated with the 
smell of fuel in the workplace in addition to untriggered 
panic attacks.  The December 2005 entry offered the medical 
opinion that the pattern and sequence of the veteran's panic 
attacks in connection with his contemporaneous increase in 
asthma attack symptoms "suggests that panic attacks are 
contributing to exacerbation of asthma."  A May 2004 entry 
describes that the veteran sleeps only 3-4 hours per night 
due to PTSD-associated nightmares, and that he finds himself 
"Waking up 'in a puddle of water'" due to the intensity of 
the nightmares.  Various other records in this set, including 
in February and July 2003, reflect that the veteran lost his 
job working in construction due to an inability to cope with 
his rage in a conflict with a supervisor, which was 
apparently associated with the severity of his PTSD 
pathology.

Other VA outpatient records, not from Dr. E.R., feature 
reports from October 2003 and April 2004 showing that the 
veteran's PTSD is associated with a history of nightmares, 
hallucinations, and flashbacks.

A January 2003 report from the veteran's treating Dr. D.G. 
characterizes the veteran's PTSD as "severe."  This report 
describes that the veteran's capacity to perform tasks is 
impaired to the extent that he "often forgets he's doing in 
the middle of a project" and by a "low tolerance" for 
changes and for challenging working relationships.  The 
veteran's memory and concentration were both characterized as 
"greatly impaired."

The veteran is currently assigned a 70 percent disability 
rating for PTSD for the period from January 2, 2003.  In the 
Board's view, the competent medical/psychiatric evidence of 
record from this period tends to corroborate the credible lay 
testimony presented in this case to the extent that the 
veteran is shown to have total occupational and social 
impairment from his PTSD pathology.  The Board finds that the 
record shows symptoms of such type and severity as to most 
nearly approximate what is contemplated by a 100 percent 
disability rating for PTSD.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that the record 
sufficiently shows grossly inappropriate behavior and a 
persistent danger of violence, among other symptoms 
associated with the PTSD pathology, which warrant a 100 
percent disability rating.

As the Board finds that a 100 percent disability rating for 
PTSD is warranted for the period from January 2, 2003, the 
entirety of the benefit sought on appeal for this period is 
granted.  

Period Prior to January 2, 2003

The Board now turns its attention to whether any rating in 
excess of 30 percent is warranted for the period prior to 
January 2, 2003.  The veteran is currently assigned a 30 
percent rating for the period prior to January 2, 2003; this 
rating is effective from April 27, 2001.

This case presents a situation in which the evidence for the 
period on appeal prior to January 2, 2003, does not clearly 
preponderate in support of finding that the veteran suffered 
from total occupational and social impairment throughout the 
20 month period under consideration.  However, in light of 
the fact that the Board finds that total occupational and 
social impairment is shown from January 2, 2003, the evidence 
prior to that date does not clearly demonstrate a less severe 
PTSD pathology over the preceding 20 months to meaningfully 
distinguish it from the severity found in the later period on 
appeal.

The Board has given careful consideration to the evidence of 
record concerning the approximately 20 month period prior to 
January 2, 2003.  The Board notes that a May 2002 VA 
psychiatric examination report shows that the veteran was, at 
that time, reporting "some suicidal ideation" and "some 
homicidal ideation" with "no plans and no intent."  The 
veteran's "affect was very constricted and his feelings very 
guarded."  Also, the veteran's "Speech was very careful and 
halting, often giving one word answers."  Based upon 
examination and interview of the veteran, the May 2002 VA 
psychiatric examiner concluded that the veteran could be 
diagnosed with PTSD "of a mild variety."

The Board has taken the May 2002 VA examination report's 
findings into account, but again notes that the Board finds 
that the evidence shows severely disabling PTSD symptoms 
consistent with total occupational and social impairment by 
January 2003, only 8 months following the May 2002 report.  
In the Board's view, the record reflects that the veteran's 
presentation of symptoms to examiners has not consistently 
reflected the full extent of the type and severity of the 
symptoms observed, and documented, in the credible and 
consistent testimony of the veteran's wife over the years.  
The lay testimony, in this regard, has been adequately 
corroborated by enough of the medical evidence to be 
persuasively corroborated in the Board's view.  The Board 
also observes the veteran's August 2002 written statement 
which expressed, among other things, the veteran's concern 
that examination reports reflected only his level of 
functioning as manifested in the context of presenting for an 
examination.

Although somewhat inconsistent, there is medical evidence of 
record which competently corroborates the veteran's 
contentions regarding the severity of his PTSD symptomatology 
as has been discussed above in addressing the period on 
appeal from January 2, 2003.  The Board notes that the 
symptoms and features of disability described by the veteran, 
including in his January 2003 personal hearing testimony, 
reflect a history of regularly intense sleep disturbances, 
panic attacks, and flashbacks which are credibly described as 
dating back not just to January 2, 2003, but throughout the 
prior period on appeal.  The Board observes that the 
veteran's September 2005 testimony at his Board hearing 
including his clear contention that he was having the same 
frequency and severity of PTSD symptoms in 2001 as he was 
having by January 2, 2003.  The Board also notes that the 
veteran's contention in this regard is contemporaneously 
corroborated, to a significant extent, by the written October 
2001 lay statement of his wife describing the apparent 
severity of his symptoms and the impact upon his functioning 
at that time.

Moreover, other evidence from the period prior to January 
2003 appears to support a finding that the veteran's PTSD 
pathology was substantially similar in key aspects prior to 
January 2003 as it was following January 2003.  In this 
regard, the January 2, 2003 letter from the veteran's private 
psychiatric treatment provider indicates that the veteran 
first contacted the Norwich Vet Center in September 2000, and 
was at that time given a diagnostic impression of "moderate 
to severe" PTSD.  This is also documented in a January 2002 
letter from the Norwich Vet Center.  An April 2001 treatment 
record from the Norwich Vet Center shows a counselor's 
diagnosis of "moderate-severe recurrent" PTSD with the 
veteran endorsing homicidal and suicidal ideation at that 
time.

The Board also notes that the October 2001 lay statement of 
the veteran's wife reported some of the same observed 
behaviors and symptoms which she would again report multiple 
times during the period following January 2, 2003.  This 
letter shows that the veteran's wife observed the veteran's 
severe sleep disturbances and associated violent and panicked 
episodes in October 2001, and those behaviors have since been 
reasonably established to represent the disabling 
manifestations of the veteran's PTSD pathology by competent 
medical evidence.

Perhaps most significant to the Board's effort to determine 
the severity of the veteran's PTSD pathology prior to January 
2, 2003, is a comparison of two letters detailing the 
veteran's PTSD treatment at the Norwich Vet Center.  One 
letter is dated January 2003 and the other is dated January 
2002.  The Board observes that these two letters report 
substantially identical symptom sets.  To the extent that the 
January 2003 letter is more detailed, there is no clear 
indication that the details reflect newly emerging features 
of the pathology soas to establish a basis for distinguishing 
the severity of the PTSD between the two periods.  Both the 
January 2003 Norwich Vet Center letter, as well as the 
January 2003 lay statement from the veteran's wife, refer to 
a history of severe symptoms prior to January 2003 which are 
substantially consistent with earlier reports from both 
sources in the prior period on appeal.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the severity of the veteran's PTSD symptoms prior 
to January 2, 2003, was substantially the same as the 
severity of PTSD symptoms established for the period 
following January 2, 2003.  Although the evidence is not 
entirely clear on this matter, the Board finds no persuasive 
basis for determining a lower disability rating to be more 
appropriate prior to January 2, 2003 than the rating which 
has been established in this decision for the period from 
January 2, 2003.  Thus, a 100 percent disability rating is 
warranted for the entire period on appeal (from April 27, 
2001).




ORDER

A 100 percent disability rating is warranted for PTSD for the 
period prior to January 2, 2003.  A 100 percent disability 
rating is warranted for PTSD for the period from January 2, 
2003.  To these extents, the appeal is granted.

The appellant did not file a timely substantive appeal 
regarding the issues of entitlement to service connection for 
asthma and for a heart disability.  Therefore, his appeals as 
to those issues are not properly before the Board for 
appellate review and are, accordingly, dismissed.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


